CARLTON, J.,
concurring in part and dissenting in part:
¶ 37. I respectfully concur in part and dissent in part. I concur with the majority’s decision affirming the divorce based on adultery.
¶ 88. However, I dissent from the majority opinion in that I would find no error in the chancellor’s decision to grant a divorce to Timmy based on the ground of habitual cruel and inhuman treatment. See Chamblee v. Chamblee, 637 So.2d 850, 859 (Miss.1994) (citations omitted).
¶ 39. Accordingly, I concur in part and dissent in part.